Citation Nr: 0204205	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine.  

2.  Entitlement to service connection for a right leg 
disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine.

3.  Evaluation of degenerative arthritis of the left hip, 
currently rated as non-compensably disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1959 to October 
1962, and from November 1979 to November 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2002, the veteran testified at a 
personal hearing before the undersigned member of the Board 
at the RO.  

The Board notes that the secondary service connection issues 
were denied by the RO as being not well-grounded.  As noted 
below, the Veterans Claims Assistance Act of 2000 eliminated 
the concept of a well-grounded claim, thus, the Board is 
considering those issues on the merits.  Although the RO 
considered those claims on a different basis, the end result 
is the same and there is no prejudice to the veteran as he 
was provided the pertinent regulation regarding secondary 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  There is no competent medical evidence of a right hip 
disorder.  

2.  There is no competent medical evidence of a right leg 
disorder.  

3.  The veteran's degenerative arthritis of the left hip is 
not productive of any functional impairment.  

4.  The lumbar spine disease is productive of no more than 
moderate functional impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have a right hip disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

2.  The veteran does not have a right leg disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

3.  The criteria for a compensable rating for degenerative 
arthritis of the left hip is not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic 
Code 5003-5253 (2001).  

4.  Arthritis of the lumbar spine is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Part 4, Diagnostic Code 5292-5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1999 rating decision and in the July 1999 statement of 
the case of the reasons and bases for the denial of his 
claims.  The Board concludes that the discussions in the 
rating decision and in the statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's medical records have been obtained and he 
was afforded two VA examinations in conjunction with his 
claims which addressed the claimed disabilities on appeal.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  Although the vetera maintains that he should be 
afforded another VA examination to evaluate his lumbar spine 
disability, the Board finds that the current record to 
include a March 1999 VA spine examination is adequate to 
evaluate his claim for an increased rating for that disorder.  
In addition, the veteran was afforded a personal hearing 
before the undersigned member of the Board which complied 
with 38 C.F.R. § 3.103.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

In a May 1981 rating decision, service connection was granted 
for arthritis of the lumbar spine and a 10 percent rating was 
assigned.  In an April 1985 rating decision, the disability 
rating was increased to 20 percent based on a recent 
examination report which showed muscle spasm as well as 
slight to moderate limitation of motion.  

In March 1988, the veteran complained of having left hip and 
leg pain for the past 6 months.  It was thought that the 
veteran had probable degenerative osteoarthritis of the left 
hip, however, March 1988 x-rays of the left hip did not 
reveal any significant bony or articular abnormality.  In 
April 1988, the veteran was treated for a bruised and swollen 
right calf after it was hit while the veteran was playing 
baseball.  No other right leg problem was treated or 
diagnosed.  

In February 1999, the veteran filed a claim of service 
connection for a left hip disorder as secondary to service-
connected arthritis of the lumbar spine.  

In March 1999, he was afforded a VA spine examination.  In 
pertinent part, the veteran reported having some pain in his 
right hip.  Physical examination did not reveal any right hip 
disorder.  

In March 1999, the veteran was also afforded a VA joints 
examination.  At that time, the veteran reported that since 
about 5 years ago, both of his hips had bothered him.  The 
veteran did not recall any acute trauma to either hip.  In 
addition, on days where his right hip bothered him, he also 
had trouble moving his right leg.  Physical examination of 
the joints of the upper and lower extremities was within 
normal limits.  There was no tenderness, swelling, effusion, 
erythema, redness, or pain.  The range of movement of both 
the upper and lower extremities was full without any 
discomfort.  Specifically, the range of motion of both hips 
was full and without any discomfort.  X-rays of the hips 
revealed minimal narrowing of the superior aspect of the left 
hip joint, but there were no abnormalities of the right hip 
shown on x-ray.  The diagnosis was degenerative joint disease 
of the left hip.  No disorder of the right hip was diagnosed.  

In a March 1999 rating decision, service connection was 
granted for degenerative arthritis of the left hip, rated as 
non-compensable from February 1999.  The veteran's left hip 
disorder was rated under Diagnostic Code 50003-5253.

In correspondence of record and at his January 2002 personal 
hearing, the veteran presented his contentions. The veteran 
stated that he had pain in his hips and right leg for which 
he takes Motrin.  He reported having problems with walking 
and with sitting for prolonged periods.  He also related that 
he has numbness and stiffness in those joints.  The veteran 
stated that he has limitation of motion of the left hip.  The 
veteran contends that his left hip, right hip, and right leg 
problems are due to his service-connected lumbar spine 
disorder.  


Secondary Service Connection

At the outset, the Board notes that the RO limited its 
consideration of service connection for right hip and leg 
disorders to the consideration of secondary service 
connection which the RO denied and the veteran has appealed.  
Thus, the Board is only considering whether service 
connection is warranted for right hip and right leg disorders 
as secondary to service connected degenerative arthritis of 
the lumbar spine.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). 

As noted, the veteran asserts that he currently has right hip 
and right leg disorders due to his service-connected 
degenerative arthritis of the lumbar spine.  The veteran, as 
a lay person, is competent to offer testimony as to symptoms.  
However, since the veteran has not been shown to be capable 
of making medical conclusions, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

While the Board believes that the veteran may have certain 
right leg and right hip symptoms, the competent medical 
evidence shows that the veteran does not currently have an 
underlying right hip or right leg disorder.  The veteran has 
been examined by a VA examiner and afforded x-rays.  In 
addition, his VA medical records have been reviewed.  There 
is no current diagnosis of a right hip or a right leg 
disorder and no medical professional has associated his 
complaints of right hip and leg symptoms to his service-
connected degenerative arthritis of the lumbar spine.  As 
noted, in the absence of proof of a present disability, there 
can be no valid claim.  Rabideau.

Therefore, the Board concludes that the veteran does not have 
a right hip or a right leg disability which is proximately 
due to or the result of a service-connected disease or 
injury.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

The Board is aware that the veteran, in a May 1999 statement, 
asserted that he had injured the right knee during service 
and that the right knee had affected the right leg and right 
hip.  However, this theory of entitlement is equally without 
factual merit.  There remains no competent evidence of right 
hip disability, disease or injury.  In the absence of proof 
os such disability, there remains no valid claim, regardless 
of the legal theory of entitlement.


Ratings

Before proceeding with its analysis of the veteran's clai for 
a higher evaluation for his service-connected left hip 
disability, the Board finds that some discussion of Fenderson 
v. West, 12 Vet. App 119 (1999) is warranted.  In that case, 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
left hip disability has not significantly changed and that a 
uniform rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally, 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  Under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned. Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated. Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

Left Hip

The veteran has been rated under Diagnostic Code 5003-5253 
which governs ratings for functional impairment due to 
arthritis and impairment of the hip.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities. 

In this case, the medical evidence show that the veteran's 
degenerative arthritis of the left hip is not productive of 
any limitation of motion or painful motion.  Although the 
veteran reports that he has pain in his left hip, the 
examiner specifically stated that there was no pain upon 
examination and manipulation of the joint.  In addition, the 
examiner specifically stated that there was no tenderness, 
swelling, effusion, erythema, or redness.  In sum, although 
there is x-ray evidence of degenerative arthritis of the left 
hip, there is currently no functional impairment of the left 
hip.  The Board is aware that the veteran is competent to 
report that he has pain.  However, the Board is under an 
obligation to weigh the veteran's lay statements against 
other evidence contained in the file.  The Board concludes 
that information provided by a skilled examiner is more 
probative than unsupported statements advanced in support of 
claim for monetary benefits.  

Pursuant to Diagnostic Code 5253, the veteran does not meet 
the criteria for a compensable rating as no limitation of 
motion was demonstrated on examination.  Pursuant to 
Diagnostic Code 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
this case, as noted, neither limited nor painful motion was 
demonstrated.  In addition, the left hip only involves one 
major joint.  As such, a compensable rating is also not 
warranted under Diagnostic Code 5003.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any additional functional loss due to to his left hip 
arthritis.  Pain, weakened movement, fatigability, and/or 
incoordination have not been objectively demonstrated.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not provide 
a basis for a higher rating.

Accordingly, a compensable rating is not warranted in this 
case.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert.

Lumbar Spine

The veteran has been granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 20 
percent evaluation.  The 20 percent evaluation contemplates 
moderate limitation of motion or moderate functional 
impairment or moderate disc syndrome.  A 40 percent 
evaluation may be assigned if there is severe limitation of 
motion, or the functional equivalent of severe limitation of 
motion or severe disc syndrome.  38 C.F.R. § 4.40, 4.45, Part 
4, Codes 5292, 5293.

The veteran has asserted that he has pain and that at times 
he is paralyzed.  The veteran is competent to assert that his 
functional impairment reaches the extent that he cannot move.  
However, his testimony and assertions are inconsistent with 
the clinical record and the observations of the Board Member 
during the hearing.  The March 1999 VA examination disclosed 
that he was in no apparent discomfort.  The range of motion 
of the lumbar spine was full without discomfort.  Thus, pain 
did not limit motion or function.  There were no motor 
defects, spasm or tenderness.  Thus, there was no evidence of 
disuse, atrophy or weakness.  There were no neurologic 
deficits.  Thus, additional consideration of function 
impairment consistent with disc syndrome was not present.  In 
view of the findings regarding posture, full motion an 
absence of fixed deformity and normal musculature, sensory 
and neurologic findings, the Board concludes that the veteran 
does not have increased disability associated with 
incoordination.

In sum, the veteran's actual limitation of motion and his 
total functional impairment are equal.  The RO has assigned a 
20 percent evaluation which contemplates moderate function 
impairment.  The Board accords less probative value to the 
veteran's statements and testimony than to the objective 
medical findings.  The most probative evidence establishes 
that the veteran does not have more than moderate limitation 
of motion or moderate functional impairment or moderate disc 
syndrome.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 

Lastly, the disability associated with limitation of motion 
and disc disease overlap and separate evaluations are not 
warranted.  38 C.F.R. § 4.14; VAOPGCPREC 36-97.

38 C.F.R. § 3.321

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).  There is no evidence of recent 
hospitalization.  Although the veteran has testified that 
there is marked interference with employment due to pain, his 
testimony is unsupported and has been accorded little 
probative evidence.  There is no reliable evidence that 
requires further consideration of 38 C.F.R. § 3.321. 




ORDER

Service connection for a right hip disorder as secondary to 
service-connected degenerative arthritis of the lumbar spine 
is denied.  

Service connection for a right leg disorder as secondary to 
service-connected degenerative arthritis of the lumbar spine 
is denied.  

A compensable rating for degenerative arthritis of the left 
hip is denied.  

An increased evaluation for arthritis of the lumbar spine is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



